 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICOLAS ARIAS, et al.,                            No. 2:19-CV-0200-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiffs, who are proceeding pro se, bring this action for judicial review of a
19   final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). A review of the
20   docket reflects that defendant has notified the court regarding consent to proceed before a
21   Magistrate Judge. Plaintiffs, however, have not notified the court regarding consent. Pursuant to
22   the court’s scheduling order, the time to do so has now expired.
23                  Plaintiffs shall show cause in writing, within 30 days of the date of this order, why
24   this action should not be dismissed for failure to inform the court regarding consent to Magistrate
25   Judge jurisdiction, as required by the court’s scheduling order. Submission of a completed
26   consent election form shall constitute a sufficient response. The Clerk of the Court is directed to
27   serve on plaintiff a copy of the court’s form entitled “Consent to Assignment or Request for
28   Reassignment.” Plaintiffs are warned that failure to respond to this order may result in the
                                                      1
 1   dismissal of the action for the reasons discussed above, as well as for failure to prosecute and

 2   comply with court rules and orders. See Local Rule 110.

 3                  On the court’s motion, the time to respond to defendant’s motion to remand is

 4   extended. Plaintiffs may file a response to defendant’s motion within 30 days of the date of this

 5   order.

 6                  IT IS SO ORDERED.

 7

 8   Dated: September 24, 2019
                                                           ____________________________________
 9                                                         DENNIS M. COTA
10                                                         UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
